Per Curiam :
This was a scire facias upon a mechanics’ lien. At the time the work was done and the materials furnished for the erection of the house in controversy, the equitable title was in Nicholas Stone, the defendant, under articles of agreement. He had paid a portion of the purchase money. After the house was erected, Stone became dissatisfied with his purchase, and surrendered the article of agreement to Mr. Knarr, his vendor; or in his own words, “ threw it up,” and refused to pay any more money under it. Some time after this, Mrs. Stone, his wife, went to Mr. Knarr, and procured from him an agreement for the sale of the lot to her, upon which agreement she made some payments of the purchase money, and was also allowed a credit for what had previously been paid by her husband. Her contention is that the lien did not attach to her interest in the property.
This may be appropriately termed a new way to get a house without paying for it. If we concede that a lien filed against an equitable estate falls with the destruction of said estate, either by a judicial proceeding, or by a merger of the equitable and legal titles, yet the law will not recognize such a summary mode of getting rid of the equitable title. The title to real estate cannot be tossed about from hand to hand like a base-ball. Stone could not have conveyed his equitable title to his wife, *263so as to defeat the mechanics’ lien which had already fastened upon the property. Much less could he do so by merely throwing up the agreement without a reconveyance to Mr. Knarr. It was a clumsy device, which the law does not favor.
Judgment affirmed.